           Case 1:15-cr-00341-LTS Document 158 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            15-CR-341 (LTS)
                                                                       :
MICHAEL HEYWARD,                                                       :               ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has received a letter, dated August 10, 2020, from Defendant Heyward

in which Mr. Heyward makes certain assertions regarding his counsel, positions he believes have

been taken by the Government, inattention to his medical needs, and requests to proceed pro se,

have access to discovery and certain services, make certain applications pro se, and engage in

direct communications with the Government. The letter will be provided in its entirety to Mr.

Heyward’s current CJA counsel, David Ruhnke, Esq., and will be filed under seal to protect

information concerning attorney-client communications and the attorney-client relationship. A

redacted version, reflecting requests for access to discovery, Mr. Heyward’s statements regarding

his understanding of a disposition offer, and requests for medical attention and investigative

services, has been filed as Docket Entry No. 157. Mr. Ruhnke is directed to discuss the letter,

and the court hearing scheduled by this order, with Mr. Heyward promptly, and Mr. Heyward is

directed to participate in the discussion in good faith.

                 The Court will hold a hearing on September 11, 2020, to consider Mr. Heyward’s

self-representation request and any request he may make for change of counsel, as well as any

request for temporary release. The on-duty CJA attorney will be requested to participate. The



15CR341 AUGUST 25 2020 1236 ORDER.DOCX                    VERSION AUGUST 25, 2020                     1
         Case 1:15-cr-00341-LTS Document 158 Filed 08/25/20 Page 2 of 2




Court will request that Mr. Heyward be produced for a personal appearance on that day, but the

feasibility of a personal appearance cannot be guaranteed, and Mr. Heyward is hereby advised

that the Bureau of Prisons is currently quarantining detainees who return from court appearances

for up to 14 days. Accordingly, Mr. Ruhnke is directed to ascertain whether Mr. Heyward is

willing to consent to conducting the proceeding remotely (by video or telephone, whichever is

available) and to inform the Court as to whether Mr. Heyward so consents by August 27, 2020,

or as soon thereafter as possible.

               The Government is directed to provide a copy of the discovery to the MCC so that

Mr. Heyward can review it, and the MCC is directed to provide him with reasonable viewing

access to the discovery in advance of the September 11, 2020, hearing date. The Government is

also directed to alert the Legal Department of the MCC to Mr. Heyward’s complaints of painful

cockroach bites and request that prompt medical attention to the condition be provided.

The Government is further directed to provide, by August 27, 2020, to Mr. Ruhnke, with a copy

by mail to Mr. Heyward, a written summary of the principal terms of any disposition offer that it

currently has outstanding, and, if one or more offers have previously been made and are no

longer outstanding, the principal terms of such offers.

               Mr. Ruhnke is directed to e-mail a copy of this order to Mr. Heyward.



SO ORDERED.

Dated: August 25, 2020
       New York, New York


                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




15CR341 AUGUST 25 2020 1236 ORDER.DOCX           VERSION JULY 15, 2020                           2
